—In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Richmond County (Maestro, J.), dated September 30, 1998, as, upon a jury verdict, is in favor of the plaintiff Charlene Izzo in the principal sum of $175,000 for past and future pain and suffering.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
On the facts presented, the award of damages to the plaintiff Charlene Izzo for past and future pain and suffering did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]; Nussbaum v Gibstein, 73 NY2d 912; Gaetan v New York City Tr. Auth., 213 AD2d 510).
The defendants’ remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Mc-Ginity, H. Miller and Feuerstein, JJ., concur.